     Case 3:21-cv-00393-JLS-DEB Document 13 Filed 04/01/21 PageID.453 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALISON HELEN FAIRCHILD,                             Case No.: 21-CV-393 JLS (DEB)
12                                      Plaintiff,
                                                         ORDER (1) GRANTING JOINT
13   v.                                                  MOTION TO EXTEND TIME FOR
                                                         FILING OF RESPONSIVE
14   EXTRA SPACE STORAGE INC.;
                                                         PLEADING AND (2) ADDRESSING
     SMARTSTOP SELF-STORAGE REIT,
15                                                       PLAINTIFF’S RESPONSE TO THE
     INC.; COUNTY OF SAN BERNADINO;
                                                         COURT’S ORDER TO SHOW
16   JOHN STROKIS; MICHAEL CREAR;
                                                         CAUSE
     KIMBERLY STROUD; and DOES 1–10,
17
                                    Defendants.          (ECF Nos. 9, 12)
18
19         Presently before the Court are Plaintiff Alison Helen Fairchild (“Plaintiff”) and
20   Defendant Extra Space Storage Inc.’s (“Extra”) Joint Motion to Extend Time for Filing of
21   Responsive Pleading (“Joint Mot.,” ECF No. 9) and Plaintiff’s Response to the Court’s
22   Order to Show Cause (“Response,” ECF No. 12).
23         On March 8, 2021, the Court ordered Plaintiff Alison Helen Fairchild “to show cause
24   as to why venue is proper in the Southern District of California . . . within fourteen (14)
25   days of the date on which this Order is electronically docketed.” ECF No. 4 (“OSC”) at 4
26   (emphasis in original). The Court noted that, “[s]hould Plaintiff fail to comply with this
27   Order, the Court may either transfer this action to the Central District of California or
28   ///

                                                     1
                                                                               21-CV-393 JLS (DEB)
     Case 3:21-cv-00393-JLS-DEB Document 13 Filed 04/01/21 PageID.454 Page 2 of 3



1    dismiss the action without prejudice to Plaintiff re-filing the action in a district where venue
2    is proper.” Id.
3          Per the Joint Motion, Plaintiff and Extra request that the Court extend Extra’s time
4    to respond to the Complaint by fourteen days “to avoid duplication of issues being
5    addressed in a response to the OSC and in a responsive pleading to the Complaint.” Joint
6    Mot. at 2. Per the OSC, Plaintiff’s Response was due on March 22, 2021, see OSC at 4;
7    however, Plaintiff’s Response is dated March 23, 2021, and was received by the Court on
8    March 26, 2021, see generally Response. Although Plaintiff’s Response is untimely, the
9    Court accepts the late filing and briefly addresses it here. Per the Response, Plaintiff
10   “respectfully requests that this Court not dismiss Plaintiff’s civil rights complaint” because
11   she plans to “amend her complaint and drop” all the present Defendants save Extra and
12   “add at least two [E]xtra . . . executives,” which Plaintiff contends “will give the Southern
13   District Court diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).” Id. at 1–2.
14         Federal Rule of Civil Procedure 15(a)(1)(A) provides that “[a] party may amend its
15   pleading once as a matter of course within . . . 21 days after serving it.” Fed. R. Civ. P.
16   15(a)(1)(A). The Joint Motion indicates that Extra was served on March 16, 2021;
17   accordingly, Plaintiff has the absolute right to file an amended complaint consistent with
18   her Response on or before April 6, 2021. Should Plaintiff do so, the amended complaint
19   would supersede her Complaint and become the operative pleading, see Ramirez v. Cty. of
20   San Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015), rendering the OSC moot. Should
21   Plaintiff fail to file an amended complaint on or before April 6, 2021, she may still file an
22   amended complaint as of right within 21 days after service of any responsive pleading or
23   certain motions, see Fed. R. Civ. P. 15(a)(1)(B); otherwise, Plaintiff may only amend her
24   Complaint “with the opposing party’s written consent or the court’s leave,” id. 15(a)(2).
25         The Court notes that the Response did not attempt to justify venue in this District
26   according to the allegations of the original Complaint and therefore apparently concedes
27   that venue is presently improper in this District; accordingly, to the extend Plaintiff fails to
28   amend her Complaint and Extra and/or any other Defendant responds to the OSC objecting

                                                    2
                                                                                   21-CV-393 JLS (DEB)
     Case 3:21-cv-00393-JLS-DEB Document 13 Filed 04/01/21 PageID.455 Page 3 of 3



1    to venue, the Court will transfer this matter to the U.S. District Court for the Central District
2    of California.
3          The Court further notes for Plaintiff’s benefit that the Court harbors significant
4    doubts that venue will be proper even should Plaintiff amend the Complaint as indicated
5    in her Response. Venue and subject matter jurisdiction are distinct issues. Venue is “a
6    matter of litigational convenience,” whereas subject matter jurisdiction “concerns a court’s
7    competence to adjudicate a particular category of cases.” Wachovia Bank v. Schmidt, 546
8    U.S. 303, 305 (2006). Plaintiff asserts that her proposed amendments to the Complaint
9    will “give [this] Court diversity jurisdiction” over her case. Response at 2. However, as
10   Plaintiff asserts claims arising under federal statutes—including, inter alia, the Americans
11   with Disabilities Act of 1990 and the Civil Rights Act of 1964, see Compl. at 2—federal
12   question jurisdiction presumptively exists over those claims, Cook Inlet Region, Inc. v.
13   Rude, 690 F.3d 1127, 1130 (9th Cir. 2012) (noting that “there is federal question
14   jurisdiction over a federal-law claim simply by virtue of its being a claim brought under
15   federal law”), and thus the Court may in its discretion exercise supplemental jurisdiction
16   over any related state law claims, see United Mine Workers of Am. v. Gibbs, 383 U.S. 715,
17   725 (1966). Accordingly, Plaintiff need not establish diversity jurisdiction, as a basis for
18   subject matter jurisdiction already appears to exist. However, the same concerns about
19   venue raised in the OSC appear problematic, given that not all of Plaintiff’s proposed
20   defendants reside in the State of California and the events at issue all appear to have taken
21   place in San Bernadino County, which is situated within the Central District of California.
22   See OSC at 3–4.
23         In light of the foregoing and good cause appearing, the Court GRANTS the Joint
24   Motion. Extra SHALL RESPOND to the Complaint on or before April 20, 2021.
25         IT IS SO ORDERED.
26   Dated: April 1, 2021
27
28

                                                     3
                                                                                    21-CV-393 JLS (DEB)
